Case 0:18-cv-62402-BB Document 28 Entered on FLSD Docket 03/04/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 0:18-cv-62402-BB


 DANIEL MITTELMARK,
 individually and on behalf of all
 others similarly situated,                                     CLASS ACTION

         Plaintiff,                                             JURY TRIAL DEMANDED

 v.

 SYNERGY MARKETING ASSOCIATES INC.
 d/b/a NATIONAL PLAN ADVISORS,

       Defendant.
 __________________________________/

           JOINT REPORT REGARDING PLAINTIFF’S MOTION TO COMPEL

         Plaintiff Daniel Mittelmark and Defendant Synergy Marketing Associates, Inc., through their

 respective undersigned counsel, pursuant to the Court’s Order Scheduling Hearing on Plaintiff’s Motion

 to Compel, [ECF No. 27], hereby notify the Court that the parties have resolved the current discovery

 dispute. Specifically, Defendant has agreed to provide amended discovery responses by March 8, 2019

 reflecting the representations made by Defendant in its opposition to Plaintiff’s Motion to Compel,

 including steps taken by Defendant to secure the class data.




                                                    1
Case 0:18-cv-62402-BB Document 28 Entered on FLSD Docket 03/04/2019 Page 2 of 3



 Date: March 4, 2019

 Respectfully submitted,

  HIRALDO P.A.                               MAC MURRAY & SHUSTER, LLP

  /s/ Manuel S. Hiraldo                      /s/ Lisa A. Messner
  Manuel S. Hiraldo                          Admitted Pro Hac Vice
  Florida Bar No. 030380                     6530 West Campus Oval, Suite 210
  401 E. Las Olas Boulevard                  New Albany, OH 43054
  Suite 1400                                 Telephone: (614) 939-9955
  Ft. Lauderdale, Florida 33301              Facsimile: (614) 939-9954
  Email: mhiraldo@hiraldolaw.com             lmessner@mslawgroup.com
  Telephone: 954.400.4713

  Counsel for Plaintiff                      Counsel for Defendant




                                       2
Case 0:18-cv-62402-BB Document 28 Entered on FLSD Docket 03/04/2019 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 4, 2019, I electronically filed the foregoing document with

 the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

 day on all counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                       By: /s/ Manuel S. Hiraldo
                                                       Manuel S. Hiraldo, Esq.
                                                       HIRALDO P.A.
                                                       401 E. Las Olas Boulevard
                                                       Suite 1400
                                                       Ft. Lauderdale, Florida 33301
                                                       Florida Bar No. 030380
                                                       mhiraldo@hiraldolaw.com
                                                       Telephone: 954.400.4713




                                                  3
